Citation Nr: 1708044	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-05 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to initial disability ratings in excess of 10 percent for residuals of a crush injury to the 1st digit of the left hand. 

2.  Entitlement to initial disability ratings in excess of 10 percent for residuals of a crush injury to the 2nd digit of the left hand.

3.  Entitlement to initial disability ratings in excess of 10 percent for residuals of a crush injury to the 3rd digit of the left hand.

4.  Entitlement to a separate disability rating for a scar on the 2nd digit of the left hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In October 2013, the Board, in pertinent part, denied a compensable rating for the Veteran's left hand finger disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court granted a Joint Motion for Partial Remand (JMPR) vacating the Board's October 2013 denial of a compensable rating for the 1st, 2nd, and 3rd digits of the left hand, and remanding the Veteran's claim for further development.  In September 2014, the Board again denied the Veteran's appeal.  The Veteran timely appealed that decision to the Court, and in an August 2015 memorandum decision, the Court vacated the Board's September 2014 denial and remanded the matter to the Board for further adjudication.  In February 2016, the Board granted entitlement to a compensable rating for residuals of a crush injury to the 1st, 2nd, and 3rd digits of the left hand, assigned a 10 percent disability rating for each digit since March 1, 2006, and remanded the issue of entitlement to an initial disability rating in excess of 10 percent for each digit for additional evidentiary development. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.



FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's residuals of a crush injury of the 1st, 2nd, and 3rd digits of the left hand have been manifested by painful motion of the affected joints during periods of flare-ups.

2.  After affording the Veteran the benefit of the doubt, he has had one superficial and linear scar on his left hand 2nd digit, which is approximately 1.5 centimeters (cm.) in length and 0.1 cm. in width and has not been painful or unstable during the entire period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for residuals of a left hand crush injury affecting the 1st digit have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5228 (2016).

2.  The criteria for an initial disability rating in excess of 10 percent for residuals of a left hand crush injury affecting the 2nd digit have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5229 (2016).

3.  The criteria for an initial disability rating in excess of 10 percent for residuals of a left hand crush injury affecting the 3rd digit have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5229.

4.  The criteria for a separate noncompensable disability rating, but not higher, for a surgical scar on the 2nd digit of the left hand have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, DC 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In February 2016, the Board remanded the issue of entitlement to an initial disability rating in excess of 10 percent for residuals of a crush injury to the 1st, 2nd, and 3rd digits of the left hand to ask the Veteran to identify and provide authorizations for any outstanding private treatment records, associate with the claims file all outstanding VA treatment records since February 2007, provide the Veteran with a VA examination for his left hand, and issue a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran asserts that his left hand disability is worse than the currently-assigned ratings of 10 percent for each of the 1st, 2nd, and 3rd digits of the left hand.  Moreover, as will be discussed below, the record indicates the presence of a scar on the Veteran's 2nd digit of the left hand.  The Board shall analyze these claims together because the evidence concerning these disabilities are located in the same medical treatment records and lay statements.  

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14.  

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran appealed the initial disability rating assigned for the left hand after the grant of service connection since one day after his separation from military service, i.e., March 1, 2006; thus, the current appeal period stems since that time.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability.  Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

The Veteran's left hand finger disabilities are rated under 38 C.F.R. § 4.71a, DCs 5228 and 5229, which respectively rate limitation of motion of the 1st digit (thumb), the 2nd digit (index finger), and 3rd digit (long finger) on the basis of limitation of motion of individual digits.  In a February 2016 decision, the Board assigned separate 10 percent disability ratings for the thumb, index finger, and long finger, which are the minimum compensable ratings under DCs 5228 and 5229, based on the Veteran's painful joints.  See 38 C.F.R. § 4.59; see also Burton, 25 Vet. App. at 4-5. 

For the major and minor extremity, DC 5228 assigns a noncompensable disability rating for limitation of motion of the thumb with a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent disability evaluation is assigned for a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A maximum schedular 20 percent disability evaluation is assigned for a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. 
For the major and minor extremity, DC 5229 assigns a noncompensable disability evaluation for limitation of motion of the index or long finger with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by no more than 30 degrees.  A maximum schedular 10 percent disability evaluation is assigned where there is limitation of motion of the index or long finger with a gap of one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by more than 30 degrees.  

As will be discussed below, the evidence indicates that the Veteran's left hand index finger includes a scar.  Prior to October 23, 2008, DC 7804 allowed for a 10 percent rating for scars that were superficial and painful on examination.  See 38 C.F.R. § 4.118, DC 7804 (2006).  According to Note (1), a "superficial" scar is one not associated with underlying soft tissue damage.  Note (2) stated that for this DC, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.

Since October 23, 2008, DC 7804 (unstable or painful scars) sets forth the following disability ratings: 30 percent for five or more scars that are unstable or painful; 20 percent for three to four scars that are unstable or painful; or 10 percent for one or two scars that are unstable or painful.  38 C.F.R. § 4.118 (2016).  According to Note (1), an "unstable" scar is a scar "where, for any reason, there is frequent loss of covering of skin over the scar."

DC 7805 provides that scars (including linear scars) may be rated on disabling effects not considered in DCs 7800 to 7804.  Id.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran filed a claim for service connection for the left hand digits in December 2005.  He was initially afforded a VA examination in August 2006, which showed that his right hand was dominant.  He complained of numbness of the 1st, 2nd, and 3rd digits of the left hand, but he denied weakness and pain.  Examination of his left hand showed normal flexion and extension of the carpometacarpal, proximal interphalangeal, and distal interphalangeal joints of the 2nd and 3rd digits.  He also had normal range of motion of the left thumb, and could approximate his left thumb to the tips of the 2nd through 5th digits.  Additionally, the examiner determined that the Veteran's left hand first metacarpophalangeal joint showed a 1.5 cm. transverse scar that did not have any loss of tissue, adherence, or tenderness.  

A February 2007 VA physical medicine rehabilitation consultation note showed the Veteran's complaints of numbness and a tingling sensation in the left for the previous two years.  A physical evaluation showed that the Veteran had good grip strength in both hands, normal (5/5) motor strength in both hands, and good active range of motion in all extremities.  The medical professional indicated that positive electrodiagnostic evidence showed mild bilateral carpal tunnel syndrome.  

Similarly, a February 2007 report of VA neurological disorders examination showed the Veteran's complaints of daily pain in his hands and thumbs that affected his ability to work as long as he previously was able to work.  He needed to take frequent breaks and this was frustrating to him.  Objectively, an examination showed that he had normal range of motion in the wrist, thumb, and in all of his fingers. An electromyogram (EMG) of the upper extremities showed mild bilateral carpal tunnel syndrome.  The diagnosis was bilateral carpal tunnel syndrome.

The Veteran's left hand carpal tunnel syndrome has been service connected for the entire period on appeal.  This disability is rated under 38 C.F.R. § 4.124a, DC 8515 (2016) for incomplete paralysis of the median nerve. 

In a July 2008 notice of disagreement, the Veteran asserted that he had loss of feeling in his fingers due to nerve damage and scar tissue.  He also contended that a small part of his left hand index finger was missing and that his long finger was flat.  He made similar contentions in a December 2009 statement, in which he also asserted that his 2nd and 3rd digits of the left hand had weakened movement and an injury to the peripheral nerves. 

A December 2012 VA examination report indicates that the Veteran complained of reduced dexterity and weakness resulting from pain and intermittent neurogenic symptomatology, including numbness, during frequent flare-ups.  He also complained of pain and decreased motion of the fingers during winter weather.  A physical examination showed that the Veteran is right hand dominant.  There was no limitation of motion or painful motion for any finger or thumb, even after repetitive motion testing.  The Veteran did not have any functional loss or impairment of the left hand, fingers, or thumb.  Furthermore, there was no weakness, excess fatigability, pain on movement, incoordination, swelling, or deformity.  There was also no pain on palpation, hand grip was normal (5/5), and there was no ankylosis noted on the examination.  X-rays did not show acute fracture or dislocation, but there was a deformity at the distal phalangeal tuft of the 2nd and 3rd digits, although the soft tissue was normal.  The x-ray did not show evidence of arthritis.  The examiner noted that the Veteran had a scar on a left hand digit, but the scar was not painful or unstable and it was less than 39 square cm. (or 6 square inches).  

In a March 2015 statement, the Veteran contended that he worked on equipment outside and that his digits are unusable due to pain and numbness in cold weather.  He also asserted that he has nerve damage in his left hand and that this damage was not related to his left hand carpal tunnel syndrome.  

During an October 2016 VA examination, which lasted longer than three hours, an examiner noted that he Veteran had chronic mild numbness of the left 2nd digit along with a scar on the fat pad of the distal phalanx.  The examiner noted the Veteran's complaints of periodic flare-ups in cold weather, which caused pain, numbness, reduced dexterity, and limitation of motion that rendered his digits unusable.  The Veteran told the examiner that following the in-service accident to his left hand, the fingernails and skin on the tips of the left index and middle fingers have grown back normally.  The Veteran did not report any periodic breakdown or wound drainage.  He stated that the scar did not cause any problems.  However, he contended that his index and long fingers had decreased sensation on the fingertips but without pain during warm weather.  These fingers were painful during cold weather and required the Veteran to warm up the fingers.  These painful symptoms occurred once in two weeks or two to three times per week.  The Veteran contended that the index and long fingers did not cause pain in the summer months, but he alleged that his dexterity in picking up small objects was decreased.  He asserted that he did not have any problems with his left thumb.  He stated that he was used to his symptoms and that they have not caused significant employment problems, other than pain the in the index and long fingers during flare-ups in wintertime. 

The Veteran reported that his flare-ups caused decreased sensation at the fingertips in the index and long fingers during summertime and warm weather.  During cold weather, these fingers were painful, which caused him to stop his activities and warm up his fingers until they stopped hurting.  Regarding the Veteran's carpal tunnel syndrome, he alleged that he has not sought treatment for this disability.  His fingers become numb after prolonged lifting of the hands at about the shoulder level, or while riding a motorcycle.  The symptoms go away after he shakes his hands or moves his fingers.  At other times, however, he does not have any numbness in the fingers coming down from the wrist, other than constant numbness at the tip of the left index finger.  He reported that he did not have any numbness in the left long finger, other than when he worked with his hands overhead or while riding a motorcycle.  He told the examiner that his left index finger numbness may be due to small nerve damage or scar tissue and that he experienced loss of feeling.  He also alleged that his left index finger tip is a little flat, but that this symptom does not affect him.  He asserted that his left index finger numbness and decreased dexterity did not affect his work much, but his symptoms were worse in cold weather. 

A physical evaluation showed that the Veteran was right-handed.  His scar was linear, one cm. by 0.1 cm. in size, and located at the tip of the left index finger.  Range of motion testing showed normal initial and repetitive-use testing results in all left hand digits.  There was no gap between the pad of the thumb and the fingers and no gap between the fingers and proximal transverse crease of the left hand on maximal finger flexion.  The examiner noted that the Veteran did not exhibit pain during the examination or with use of the hand.  The examination also did not show evidence of localized tenderness or pain on palpation of the joints or associated soft tissue.  The examiner was unable to determine without speculation whether the Veteran had pain, weakness, fatigability, or incoordination that significantly limited functional ability with repeated use over a period of time because the Veteran was not being examined immediately after repetitive use over time.  Similarly, the examiner was unable to determine without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups because the Veteran was not examined during a flare-up.  Muscle strength testing showed normal (5/5) bilateral hand grip.  The Veteran's symptoms did not include muscle atrophy or ankylosis. 

The examiner noted that the Veteran's hands appeared bilaterally symmetrical without noticeable deformities, other than surgical a scar on the fat pad of the left index finger and minimal flatness of left index and left middle finger fat pad, which was "barely noticeable."  The circumference of the distal ends of the left and the right index fingers was equal and measured 6.5 cm.  The circumference of the left and the right middle fingers over the distal phalanx was also equal at 6.5 cm. each.  The examiner also noted that the surgical scar on the tip of the left index finger was non-tender, smooth, and without any depressions or elevations.  There was no apparent loss of muscle tissue or loss of strength for gripping activities during the examination.  The examiner noted that the Veteran was able to grip the papers between the fingers, and between the thumb and the individual fingers in each hand. He was also able to feel cold temperature in all fingers.  A sensory examination with monofilament did not show deficits except for the distal and on the palmar aspect of the left index finger as mildly decreased.  This finger also showed a mildly decreased two point discrimination, but the area was limited by the sides of the scar, which was approximately the size of a dime on the fat side of the left index finger.  Vibration sensations were normal in all the joints of both hands and the rest of the examination did not show any neurological deficits.  The examiner noted that all of the Veteran's fingers were warm and pink with normal (2+) radial artery pulsation and that brisk capillary refills were noted in all of the fingertips.  The examiner noted that the Veteran did not have pain on passive or active range of motion testing, when the joint was used in non-weight bearing, and in the opposing joint.  

A thorough evaluation of the Veteran's surgical scar showed that it was linear from the tip of the left index fingernail to the finger fat pad in the midline.  The scar appeared stable, non-tender, and without any keloids, drainage, discoloration, areas of depression, or raised areas.  The examiner noted that the scar was soft in texture, non-adherent, and did not cause any limitation of movements of joints function.  The examiner noted the Veteran's statement that the scar did not cause any pain or problem other than the decreased feeling in the tip of the left index finger.  

The Veteran contended that he was employed as an operator for an energy company but that he was on medical leave due to his back symptoms.  The examiner determined that the Veteran's left thumb, index finger, and long finger disability impacted his ability to work.  The Veteran monitored and operated equipment for dirty hydrogen manufactured from gasified coal.  He asserted that he must use both hands to open and close valves, certify that equipment is safe, fix leaks, tighten lines, and change valves.  

Throughout the pendency of the appeal, the Veteran's residuals of a crush injury of the 1st, 2nd, and 3rd digits of the left hand have been manifested by painful motion of the affected joints during periods of flare-ups.  The February 2007 VA neurological examination and December 2012 and October 2016 VA examinations showed that the Veteran's range of motion testing, both initially and after repetitive use, was normal for the left hand digits.  However, the Veteran reported pain and reduced dexterity in these digits during flare-ups brought on by cold weather throughout the appeal.  Thus, a rating of 10 percent was granted by the Board in the February 2016 decision pursuant to 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1. 

However, the Veteran's disability picture does not approximate ratings in excess of 10 percent for the 1st, 2nd, or 3rd digits of the left hand at any time on appeal.  Specifically, the Veteran's left index and long fingers are already rated at the maximum schedular disability rating of 10 percent under 38 C.F.R. § 4.71a, DC 5229.  Moreover, the August 2006, December 2012, and October 2016 VA examination reports did not indicate that the Veteran's left thumb showed a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Rather, these examination reports showed that the Veteran's range of motion testing was normal for the left hand digits initially and after repetitive use testing.  Additionally, the Veteran had full grip strength and he did not have functional loss or weakened movement of his left hand.  These VA examinations did not show evidence of incoordination, atrophy, or ankylosis.  See 38 C.F.R. § 4.71a, DCs 5222, 5228, 5229 (2016). 

Although the Veteran complained of numbness, loss of sensation on the tip of the 2nd digit of the left hand, and nerve damage, the Veteran's left carpal tunnel syndrome disability is separately rated under 38 C.F.R. § 4.124a, DC 8515 for mild, incomplete paralysis of the median nerve.  Thus, a separate evaluation based on these symptoms would amount to pyramiding.  See 38 C.F.R. § 4.14.  

Accordingly, disability ratings in excess of 10 percent are not warranted at any time on appeal for the 1st, 2nd, and 3rd digits of the left hand, even after considering 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria.

Nonetheless, after affording the Veteran the benefit of the doubt, the Board finds that he has had one superficial and linear scar on the 2nd digit of the left hand, which is approximately 1.5 cm. by 0.1 cm. in size and which has not been painful or unstable during the entire period on appeal.  Specifically, an August 2006 VA examiner noted the presence of a 1.5 cm. transverse scar on the left hand first metacarpophalangeal joint, which did not have any loss of tissue, adherence, or tenderness.  The December 2012 VA examiner also noted the presence of this scar, but indicated that it was less than 39 square cm. or 6 square inches.  Similarly, the October 2016 VA examiner noted that the Veteran's scar was linear, one cm. by 0.1 cm. in size, stable, non-tender, soft in texture, non-adherent, did not cause any limitation of movements of joints function or pain, and was without any keloids, discoloration, drainage, areas of depression, or raised areas.  Accordingly, a separate noncompensable disability rating for a scar on the 2nd digit of the left hand is assigned from March 1, 2006.  See 38 C.F.R. § 4.118, DC 7804.  A compensable rating is not warranted because there is no evidence in the record to indicate that the Veteran's scar was unstable or painful at any time on appeal.  

In sum, the evidence does not show that initial disability ratings in excess of 10 percent for residuals of a crush injury to the 1st, 2nd, and 3rd digits of the left hand are warranted during the appellate period.  38 C.F.R. § 4.71a, DCs 5228, 5229.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claims must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, after applying the benefit of the doubt doctrine, the evidence is at least in equipoise in showing that a separate noncompensable disability rating, but not higher, for a scar on the 2nd digit of the left hand is warranted.  Thus, the Veteran's claim is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Extraschedular Considerations

The Board has considered whether the evaluation of the musculoskeletal and scar disabilities, together and separately, should be referred for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances.  Thun, 22 Vet. App. at 114.  In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Referral for extraschedular consideration is not warranted.  A comparison of the Veteran's disabilities and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's left hand digits' symptoms mainly resulted in limitation of motion and pain.  Moreover, the Deluca and Mitchell factors and the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, contemplate pain, the loss of function, weakness, fatigability, and flare-ups.  His left hand scar disability manifested in the presence of one, non-painful, stable, linear scar on the 2nd digit of the left hand.  While the Veteran has asserted that his numbness, loss of sensation on the tip of the 2nd digit of the left hand, and nerve damage was caused by his left hand digit and scar disabilities, the evidence indicates that these symptoms are associated with his service-connected carpal tunnel syndrome; thus evaluating these symptoms based on the left hand digit and scar disabilities would be pyramiding.  See 38 C.F.R. §§ 4.14; 4.124a, DC 8515.  The Veteran does not report any symptoms associated with his residuals of a crush injury to the 1st, 2nd, and 3rd digits of the left hand and a scar on the 2nd digit of the left hand that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings.  See 38 C.F.R. §§ 4.71a, 4.118, DCs 5228, 5229, 7804; see also Thun, 22 Vet. App. at 115.  There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.

The Veteran has other service-connected disabilities.  However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria to rate the left hand digit and scar disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.

The Board has considered whether to address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2016); see also Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  The Veteran told the October 2016 VA examiner that his disabilities in the 1st, 2nd, and 3rd digits of the left hand impacted his ability to work because he must use both hands to operate equipment.  This does not equate to a finding that the Veteran is unable to secure or follow a substantially gainful employment due to his finger disabilities.  The examiner noted the Veteran's employment history since 2007.  The Veteran also stated that he was currently employed for an energy company, even though he was on medical leave due to his back symptoms, which is a disability that is not on appeal at this time.  The evidence indicates that the Veteran was employed during the pendency of these claims.  Thus, the issue of entitlement to a TDIU has not been raised pursuant to Rice in connection with the claims for increase decided in this decision.

The Board has also considered whether entitlement to any special monthly compensation (SMC) benefits is warranted for the disabilities; however, it determines that any SMCs are not applicable at this time.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2016); Akles v. Derwinski, 1 Vet. App. 118 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).


ORDER

An initial disability ratings in excess of 10 percent for residuals of a crush injury to the 1st digit of the left hand is denied. 

An initial disability ratings in excess of 10 percent for residuals of a crush injury to the 2nd digit of the left hand is denied.

An initial disability ratings in excess of 10 percent for residuals of a crush injury to the 3rd digit of the left hand is denied.

A separate noncompensable disability rating for a scar on the 2nd digit of the left hand is granted since March 1, 2006. 



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


